Title: To George Washington from Philip John Schuyler, 12 November 1780
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Saratoga Novr 12th 1780
                        
                        Your Excellencys favor of the 6th Instant I had the honor to recieve last night.
                        I have had several emissaries on the Grants since my last letter, they have all returned but with out that
                            full Information which I expected, some of these have obtained the Inclosed copies of letters, the first of which is an
                            answer to one Carried into Canada by the suspected person, at least so the reports generally go on the grants; tho perhaps
                            It would be not easy to prove It; On the day the British flag arrived he was heard to say "the time is at length come that
                            we shall be freed from the domination of New Yorkers" this can be ascertained. my agents say—that It is generally believed
                            large offers have been made the people of the Grants, but that nothing will Induce the bulk of the people to defect from
                            the Common cause—That the flag returned on thursday accompanied by a deputation of three members from the vermont
                            Assembly—That the people there are in great ferment—that Capital Charges were exhibited against Allen—that he was cited to
                            appear before the Assembly—that when the Charges were read he behaved with the utmost Impropriety drawing his Sword
                            & threatening to cut of some of their heads If they did not immediately desist. That the Command of the Militia
                            was taken from him
                        General Clinton left this before your Excellency’s letter came to hand, hence I had not an opportunity to
                            advise with him on the Contents; that a certain person is engaged In the Enemys Interest, I make little doubt of but I do
                            not think It either prudent or politic that he should be siezed at present. a little time will probably furnish us with
                            sufficient testimony for a Conviction. It certainly will If a person who has been imployed in a public Character in the
                            grants Adheres to his promise which is to give every Information relative to the business of the flag assoon as he Can go
                            to Albany without Suspicion; from the nature of this persons Office, he must be Intimately Informed of
                            every particular.
                        The Enemy were preparing to move on Monday last, only waiting the arrival of their flag which could not reach
                            Crown point before Friday, or Saturday the 11th Instant. The Militia returned from here yesterday morning and I believe we
                            shall have no visit from Canada until the lakes are passable on the Ice, but yet If the troops in their way to Albany can
                            possibly be Spared I think it would be best they should come up, as a few days ago Information was given me that a
                            Conspiracy was formed to burn Albany, this I communicated to General Ten Broeck and at daybreak this morning I received a
                            letter from the Commissioners for detecting Conspiracies advising me "that a dangerous plot had been discovered and
                            requesting my aid" wether It be that I have alluded to, or some other, I cannot determine.
                        The distractions which have prevailed In this part of the Country have prevented me from attending the
                            Convention at Hartford my Colleagues Benson & Hubbard are fully Impressed with the necessity of Immediately
                            compleating the Army with permanent troops, and they are clearly In Sentiment with me on some other matters, which I do
                            not detail for reasons which I believe do not need to be mentioned.
                        Two Indians whom I sent Into Canada the day after my arrival at Albany from Poughkepsie returned a few days
                            ago, they inform that all the troops in Canada proper were out. In the Parties which have desolated the frontiers In the
                            last month, except the Garrison of Quebec, that the Enemy are arduously employed in strengthening Quebec
                            and the fortifications in the environs—that they have erected a strong work below the Isle of Orleans. I suppose at  De  that no troops have this often arrived in Canada.
                            that the Canadiens have had a good harvest that the Indians of Canada have been Generally out with the
                            british parties but that very few Candiens had Joined them—that one of the persons to whom they were to have
                            delivered a paper from me was in Goal and had been for some time on suspicion of a
                            Correspondance to this quarter, the other was at Quebec. That they left Mr De Rocheambeaus Speech to
                            the Canada Indians; and my letters with a trusty Caghnawaga, who has heretofore served us.
                        Can it be possible that Arnold is a Brigadier in the British line, as we are Informed here. If he is, they
                            must be lost to every sense of delicacy & honor. I rejoice with you my dear Sir at the happy discovery of that
                            Abandoned mans Infamous designs.
                        Be pleased to make my best wishes to the Gentlemen of Your family. I am Dear Sir, with the most Sincere
                            sentiments of respect esteem and affection Your Excellencys most Obedient Humble Servant
                        
                            Ph: Schuyler 
                        
                     Enclosure
                                                
                            
                                Sir
                                Quebec Octr 22 1780
                            
                            I have received your Letter of the 27th Ultimo, The Motive of Humanity at Large and my particular
                                Inclination to Alleviate as much as falls to my share the Miseries inseparable from the unnatural War his Majesties
                                Subjects in this Country Oblige him to prosecute, would induce me to accede to your proposal of an Exchange of
                                Prisoners (Considering yours as a Separate State which incercourse Breaches of Faith on the part of the other States
                                has hitherto Obliged me to forbid ) were I well Assured of a Strict Observance of the Conditions to be fullfilled on
                                your part. The Cartel of the Cedars & afterwards the Convention Justify a Jealousy I am sorry to feel or be
                                Obliged to Mention.
                            If you will send a proper person with full power to Major Carleton at Crown Point or St Johns to confer
                                upon this Business, I shall Authorize the Major to recieve him, I am Sir Your Most Obedt humble Sert
                            (Copy)
                            
                                Frederick Halldiman 
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Crown Point Octr 26th 1780
                            
                            By the Bearer Capt. Sherwood I received Genl Halldimands Letter to Govr Chittenden on the Subject of an
                                Exchange of Prisoners, I have Authorized Capt. Sherwood to treat with the Governor and you on the Subject, tho’ could
                                I meet with you or him or, both perhaps the Business would be sooner concluded, as should any difficulties arise
                                between Capt. Sherwood and you, my instructions are so Ample that I flatter myself I could remove them.
                            During the continuation of this Negociation no Attacks or insults shall be Offered to any Post or Scout
                                belonging to your State or in your Boundaries. I Expect you will Observe the same and recall as far as lies in your
                                Power your Scouts to prevent this inadvertancy on Either part the appearance even of not adhering to the above. I am
                                Sir Your most Obedt Sert
                            (Copy)
                            
                                Chr Carleton 
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Head Quarters Castleton 27th Octr 1780
                            
                            I received your Letter to me with Genl Haldimands to Govr Chittenden last Eveng by Capt. Sherwood.
                            Every respect will be shewn your Flag, and no Hostillities will be permitted on my part, and it is
                                Expected you will Extend your Cessation of Hostillities agains any of the Northern parts of the Frontiers of the State
                                of Newyork during the negociation.
                            Special Orders are given to prevent all Hostillities untill I receive your answer to this—Major Clarke is
                                appointed to deliver this to you by a Flag and wait your answer. Your most Obed. Servt
                            
                                Ethan Allen
                            
                            
                                P.S. Your letter with Genl Halldimands I have forwarded by Express to Govr Chittenden and make no
                                    doubt some proper person will be appointed to settle a Cartel as soon as possible.
                                (Copy)
                            
                            
                                E. A. 
                            
                        
                        
                    